—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered August 18, 1992, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a prison term of 3 Vi to 7 years, unanimously affirmed.
At sentencing, defendant moved to withdraw his plea of guilty, claiming that his attorney tricked him into it by leading him to believe that the court had made an off-the-record promise to impose a shorter sentence of 3 to 6 years than the one promised on the record. After reviewing the plea allocution and conducting a limited inquiry of the prosecutor and defense counsel, the court denied the motion, finding that there was no factual basis to support the claim and finding that the plea was knowingly and voluntarily made.
There is no merit to defendant’s argument that he was deprived of an opportunity to show otherwise by the denial of his motion without a hearing. Given plea minutes that unequivocally refuted any claim of an off-the-record promise, the limited inquiry conducted by the court sufficed to assure an informed and prudent determination (People v Frederick, 45 NY2d 520). Concur—Sullivan, J. P., Carro, Wallach, Kupferman and Nardelli, JJ.